                        Case 2:18-cr-00315-GEKP Document 111 Filed 10/18/18 Page 1 of 1

. .
A_g_4.42'tRev ll/11) Arrest Warrant
   '


                                                                                                                      RECEIVED
                                          UNITED STA TES DISTRICT COURl!N'TEO s TA TES MARSHl~t
                                                       for the           2018 SEP 27 AH II: 32
                                                        EASTERN     District of       PA                   EASTERN DISTRICT Of
                                                                                                             PENNS Yl YANIA
                   United States of America
                                 v.                                      )
                                                                         )        Case No.         18-315-20
                                                                         )
                                                                         )
                                                                         )
                JAMES !vlASON NK!A "HOV"                                 )
                             Defendant


                                                          ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        JAMES MASON AIK!A "HOV'
                                                    -           -                 -                          -
who is accused of an offense or violation based on the following document filed with the court:

12] Indictment             D   Superseding Indictment          D    Information       D   Superseding Information            D    Complaint
D      Probation Violation Petition            D   Supervised Release Violation Petition       D   Violation Notice          D    Order of the Court

This offense is briefly described as follows:
21 846 CONSPIRACY TO DISTRIBUT CONTROLLED SUBSTANCES
21:841(a)(I) POSSESSIO~ WITH INTENT TO DISTRIBUTE HEROIN
21 :860 DISTRIBUTION OF CO~TROLLED SUBSTANCES WITHIN I ,000 FEET OF A SCHOOL




Date:           09/27/2018



City and state:       PHILADELPHIA, PA                                                    KATE BARKMAN, CLERKO~OURT ~,'::-~
                                                                                                      - - - -- -  .-.-s.,,...:.
                                                                                                   Printed name and tttle., ·.. '.,   .: 'Y


                                                                      Return

          1bis warrant was recei~d on (date)               q,,,,,) 7-i( ,and the person was arrested on (date)                  Cj,.,)J'--1'-
at (city and state)                    ;v'J4
Date:
                     q,).y,f(

                                                                                                   Prznte£name and tttle
